Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,567,977.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 10,567,977
Instant Application 16/738,688
Claim 1  

A method performed by a user equipment (UE) capable of relaying in a wireless communication system, the method comprising: 

while in a radio resource control (RRC) idle mode: 

receiving information on a reference signal received power (RSRP) threshold from a network;  and 




establishing an RRC connection with the network to enter an RRC connected mode;  and 

performing a relaying operation between the network and a remote UE.


A method performed by a wireless device in a wireless communication system, the method comprising: 





receiving a threshold value and a hysteresis value from a network;  



value;  

establishing an RRC connection with the network to enter an RRC connected mode;  and 

performing relaying operation between the network and a remote wireless device, upon establishing the RRC connection with the network



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2018/0054725 to Agiwal et al. (hereinafter Agiwal).

 	As to claims 1 and 11, Agiwal discloses a method performed by a wireless device in a wireless communication system, the method comprising:
 	receiving a threshold value and a hysteresis value from a network (Agiwal; [0081] discloses a UE receiving threshold and hysteresis value from a BS);
 	while in a radio resource control (RRC) idle mode, detecting that a measured quality of a cell is below the threshold value by the hysteresis value (Agiwal; [0081] discloses of determining If the measured RSRP/RSRQ of the camped cell (or serving cell or primary cell) is below threshold by hysteresis value. [0091] discloses RRC idle state when UE is not transmitting or receiving information. When UE is measuring RSRP, at that time UE is not communicating with BS means UE is in idle state);
 	establishing an RRC connection with the network to enter an RRC connected mode (Agiwal; [0081] discloses the UE sending indication to the base station means UE is in RRC connected state); and
 	performing relaying operation between the network and a remote wireless device, upon establishing the RRC connection with the network (Agiwal; [0081] discloses the UE 120 is transmitting UE-to-Network relay indication (i.e. discovery message indicating itself as the UE-to-Network  relay) means UE performing relaying operation. [0008] discloses remote UE communicate with network through relay UE)

	As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Agiwal discloses wherein the cell is a primary cell (PCell) of the wireless device (Agiwal; [0081] discloses primary cell).

	As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Agiwal discloses wherein the threshold value and the hysteresis value are transmitted via a system 

	As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Agiwal discloses wherein the threshold value is a reference signal received power (RSRP) value (Agiwal; [0049]-[0050])

	As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Agiwal discloses further comprising:
 	triggering a service request or a packet data network (PDN) connectivity request for the relaying operation when the wireless device is in the RRC idle mode (Agiwal; [0092] discloses triggers the transmission of the UE-to-Network relay indication in both the states (i.e RRC idle state and RRC connected state) .

	As to claims 6 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Agiwal discloses further comprising:
 	initiating a discovery announcement transmission or a monitoring procedure when the wireless device is in the RRC idle mode and there is an associated discovery resource (Agiwal; transmitting, by the UE, the UE-to-Network relay indication (i.e. discovery message indicating itself as the UE-to-Network). Here agiwal is applied for the 1st alternative)


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S.  Pre-Grant Publication US 2018/0054725 to Agiwal et al. (hereinafter Agiwal) in view of U.S. Pre-Grant Publication US 2016/0255540 A1 to Kweon et al.  (hereinafter Kweon)
 	
As to claims 7 and 17, Agiwal discloses RRC connected mode. Agiwal fails to disclose of requesting PDN. However, Kweon discloses further comprising:
 		requesting a packet data network (PDN) connection when the wireless device is in the RRC connected mode (Kweon; Fig.9:907; [0088]). 
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to provide packet data service. 

Allowable Subject Matter
	Claims 8-10 and 18-20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478